38 N.Y.2d 729 (1975)
Bedford Building Co., Inc., et al., Respondents,
v.
Abraham Beame, Individually and as Mayor of the City of New York, et al., Respondents, and Metropolitan Council on Housing et al., Intervenors-Appellants.
Court of Appeals of the State of New York.
Argued October 20, 1975.
Decided November 20, 1975.
John Kaufman, for Metropolitan Council on Housing and others, intervenors-appellants.
Marttie L. Thompson, Philip Damashek, John C. Gray, Jr., and Allen R. Bentley for Findlay A. Taylor and another, intervenors-appellants.
Wynne B. Stern, Jr., for petitioners-respondents.
Arthur Kass and Harry Michelson for City Rent Agency, respondent.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur in Per Curiam opinion.
*730Per Curiam.
The order of the Appellate Division should be affirmed.
Again the court is called on by judicial construction to *731 insure the practical functioning of New York City's rent-control program. We reiterate our distinct preference for remedial legislation (Matter of 89 Christopher v Joy, 35 N.Y.2d 213, 220). We agree with the unanimous view at the Appellate Division, however, that "[u]nder the circumstances, in order to avoid turmoil in the housing industry and to enable landlords to maintain their buildings and to avoid large retroactive payments by tenants, an interim order is warranted." (45 AD2d 950.) (Cf. Matter of Benson Realty Corp. v Kerr, 42 AD2d 1050, mot for lv to app den 33 N.Y.2d 521.) We would only add that we find no merit to intervenors' claim that the tenants are constitutionally entitled to notice and an opportunity to be heard before rents are adjusted (cf. Wasservogel v Meyerowitz, 300 N.Y. 125).
Order affirmed, with costs.